PER CURIAM:
Eric Le’Welton Bennett appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bennett v. New Hanover Co., Detention Facility, No. 5:06-ct-03059-D (E.D.N.C. filed July 13, 2006, entered July 14, 2006; Dec. 11, 2006; July 24, 2007; & July 31, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.